IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAMONA C. DEPETRIS, n/k/a            NOT FINAL UNTIL TIME EXPIRES TO
RAMONA J. CRISS, Former              FILE MOTION FOR REHEARING AND
Wife,                                DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D15-2744

v.

ERIC R. DEPETRIS, Former
Husband,

      Appellee.

_____________________________/

Opinion filed May 3, 2016.

An appeal from the Circuit Court for Clay County.
Dan Wilensky, Judge.

John M. Henderlite, III and Denise Watson of the Law Office of Denise Watson,
Jacksonville, for Appellant.

Andrea C. Jevic and Deborah L. Greene of Combs Greene, P.A., Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and RAY, JJ., CONCUR.